Execution Version LOAN AND SECURITY AGREEMENT DATED AS OF SEPTEMBER 29, 2008 among BANK OF AMERICA, N.A., as Lender, EMCORE CORPORATION, as Borrower and Each Obligor Party Hereto TABLE OF CONTENTS PAGE 1. DEFINITIONS 1 2. LOANS 12 (a) Revolving Loans 12 (b) [Reserved.] 14 (c) Repayments 14 (d) Notes 14 3. LETTERS OF CREDIT 14 (a) General Terms 14 (b) Requests for Letters of Credit 15 (c) Obligations Absolute 15 (d) Expiration Dates of Letters of Credit 15 4. INTEREST, FEES AND CHARGES 16 (a) Interest Rate 16 (b) Other LIBOR Provisions 16 (c) Fees And Charges 18 (d) Taxes 19 (e) Maximum Interest 20 5. COLLATERAL 20 (a) Grant of Security Interest to Lender 20 (b) Other Security 21 (c) Possessory Collateral 21 (d) Electronic Chattel Paper 21 6. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN 22 7. POSSESSION OF COLLATERAL AND RELATED MATTERS 22 8. COLLECTIONS 23 9. COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES 25 (a) Weekly/Monthly Reports 25 (b) Monthly Reports 25 (c) Financial Statements 25 (d) Projections 26 (e) Public Reporting 26 (f) Other Information 26 i 10. TERMINATION; AUTOMATIC RENEWAL 27 11. REPRESENTATIONS AND WARRANTIES 27 (a) Financial Statements and Other Information 27 (b) Locations 28 (c) Loans by Borrower 28 (d) Accounts and Inventory 28 (e) Liens 29 (f) Organization, Authority and No Conflict 29 (g) Litigation 29 (h) Compliance with Laws and Maintenance of Permits 29 (i) Affiliate Transactions 30 (j) Names and Trade Names 30 (k) Equipment 30 (l) Enforceability 30 (m) Solvency 30 (n) Indebtedness 31 (o) Margin Security and Use of Proceeds 31 (p) Subsidiaries and Affiliates 31 (q) No Defaults 31 (r) Employee Matters 31 (s) Intellectual Property 32 (t) Environmental Matters 32 (u) ERISA Matters 32 12. AFFIRMATIVE COVENANTS 33 (a) Maintenance of Records 33 (b) Notices 33 (c) Compliance with Laws and Maintenance of Permits 34 (d) Inspection and Audits 35 (e) Insurance 35 (f) Collateral 37 (g) Use of Proceeds 37 (h) Taxes 37 (i) Intellectual Property 37 (j) Checking Accounts and Cash Management Services 38 (k) Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control 38 13. NEGATIVE COVENANTS 38 (a) Guaranties 39 (b) Indebtedness 39 (c) Liens 39 (d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the Ordinary Course of Business 39 (e) Dividends and Distributions 40 (f) Investments; Loans 40 ii (g) Fundamental Changes, Line of Business 40 (h) Equipment 40 (i) Affiliate Transactions 41 (j) Settling of Accounts 41 (k) Amendments to Certain Documents 41 14. FINANCIAL COVENANTS 41 (a) Fixed Charge Coverage 41 (b) Minimum EBITDA 41 15. DEFAULT 42 (a) Payment 42 (b) Breach of this Agreement and the Other Agreements 42 (c) Breaches of Other Obligations 42 (d) Breach of Representations and Warranties 42 (e) Loss of Collateral 42 (f) Levy, Seizure or Attachment 43 (g) Bankruptcy or Similar Proceedings 43 (h) Appointment of Receiver 43 (i) Judgment 43 (j) Dissolution of Obligor 43 (k) Default or Revocation of Guaranty 44 (l) Criminal Proceedings 44 (m) Change of Control 44 (n) Material Adverse Change 44 16. REMEDIES UPON AN EVENT OF DEFAULT 44 17. CONDITIONS PRECEDENT 45 18. INDEMNIFICATION 47 19. NOTICE 48 20. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION 48 21. MODIFICATION AND BENEFIT OF AGREEMENT 49 22. HEADINGS OF SUBDIVISIONS 49 23. POWER OF ATTORNEY 49 24. CONFIDENTIALITY 49 25. COUNTERPARTS 50 26. ELECTRONIC SUBMISSIONS 50 27. WAIVER OF JURY TRIAL; OTHER WAIVERS 50 28. NONLIABILITY OF LENDER 51 iii EXHIBIT A – BUSINESS AND COLLATERAL LOCATIONS EXHIBIT B – COMPLIANCE CERTIFICATE EXHIBIT C – COMMERCIAL TORT CLAIMS EXHIBIT D – CONTINUING UNCONDITIONAL GUARANTY SCHEDULE 1 – PERMITTED CAPITALIZED LEASE OBLIGATIONS SCHEDULE 1-A – VEHICLE LOANS SCHEDULE 1-B – PERMITTED LIENS SCHEDULE 11(c) – LOANS BY BORROWER SCHEDULE 11(f) – ORGANIZATION, AUTHORITY AND NO CONFLICT SCHEDULE 11(i) – AFFILIATE TRANSACTIONS SCHEDULE 11(j) – NAMES & TRADE NAMES SCHEDULE 11(n) – INDEBTEDNESS SCHEDULE 11(p)(i) –SUBSIDIARIES AND AFFILIATES SCHEDULE 11(p)(ii) – PLEDGED CAPITAL STOCK SCHEDULE 11(v) – PREMISES NOT COVERED BY LANDLORD AGREEMENTS SCHEDULE 12(j) – CERTAIN DEPOSIT ACCOUNTS SCHEDULE 12(l) – POST-CLOSING OBLIGATIONS SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST iv LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time to time, this “Agreement”) made this 29th day of September, 2008 (the “Closing Date”) by and between BANK OF AMERICA, N.A., a national banking association (together with its successors and assigns, “Lender”), 135 South LaSalle Street, Chicago, Illinois 60603-4105, and EMCORE CORPORATION, a New Jersey corporation, having its principal place of business at 10420
